uniform issue list internal_revenue_service department of the treasury l washington dc person to contact telephone number refer reply to ped ra t4 ppe pra a t date attn legend state a employer m plan x group b employees ladies and gentlemen this letter is in response to a request for a private_letter_ruling dated july letters dated october submitted on your behalf by your authorized representative regarding the federal_income_tax treatment of certain contributions to plan x under sec_414 internal_revenue_code and supplemented by and november the code of the the following facts and representations have been submitted employer m is an incorporated governmental entity is plan x a defined benefit created by state a statute plan established by state a statute for the benefit of certain individuals including group b employees state a law requires employer m to make contributions to plan x on behalf of group b employees are required to make employee contributions to plan x the amount of reduction the qualification requirements under sec_401 of the code in percent of salary by means of salary it has been represented that plan x satisfies in addition group b employees employer m has adopted a resolution providing that employer m shall pick up the mandatory employee contributions of group b employees to plan x group b employees paying such contributions in addition group b employees do not have the option of receiving the contributed amounts directly in cash instead of having such amounts paid to plan x in lieu of based on the aforementioned facts and representations you have requested the following rulings that for federal_income_tax purposes the contributions picked up by employer m on behalf of its employees currently percent of salary may be deemed employer contributions within the meaning of code sec_414 that for federal_income_tax purposes the contributions picked up by employer m on behalf of its employees currently will not be includible in the current gross_income of employees for whom the contributions are made until such amounts are actually distributed to such employees and percent of salary that the contributions picked up by employer m on behalf of its employees will not constitute wages from which federal income taxes must be withheld by employer m sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 c b in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees salaries with respect to such picked-up contributions of the code the school district's revrul_77_462 the issue of whether contributions have been picked up the employer must specify that the by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both the employee must not is immaterial whether furthermore it these in revrul_87_10 c b the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of employee contributions must be completed before the period to which such contributions relate the in this case the resolution adopted by employer m satisfies the criteria set forth in revrul_81_35 and because employer m will assume and pay mandatory employee contributions to plan xx group b employees and group b employees may not elect to in lieu of contributions by receive such contributions directly instead of having such contributions paid_by employer m to plan x accordingly we conclude that the employee contributions picked up by employer m shall be treated as employer contributions and will not be includible in group b employees' gross_income in the year in which contributed these amounts will be includible in the gross_income of group b employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions by employer m because we have determined that the amounts picked up by employer m on behalf of group b employees are to be treated as employer contributions such amounts are excepted from wages as defined in sec_3401 a a therefore no withholding of federal_income_tax is required from group b employees' salaries with respect to such picked-up contributions for purposes of the application of sec_414 the code it is immaterial whether employer m picks up contributions through a reduction in salary an offset against future salary increases or a combination of both of the effective date for the commencement of the pick-up as specified in the aforesaid resolution cannot be any earlier than the later of the date the resolution is signed or the date it is put into effect these rulings are based on the assumption that plan x satisfies the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code no opinion is expressed as to whether this ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that hee eo a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of private_letter_ruling notice cc
